         Case 7:18-cv-02905-VB-JCM Document 21 Filed 11/04/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
 MARK WALLACE,                                                :
                            Petitioner,                       :
                                                              :   MEMORANDUM OPINION
 v.                                                           :   AND ORDER
                                                              :
 CATHERINE JACOBSON,                                          :   18 CV 2905 (VB)
                            Respondent.                       :
--------------------------------------------------------------x

Briccetti, J.:

        Before the Court is Magistrate Judge Judith C. McCarthy’s Report and Recommendation

(“R&R”), dated June 16, 2020 (Doc. #19), on Mark Wallace’s pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. After a jury trial in Dutchess County Court, petitioner was

convicted of two counts of criminal possession of a controlled substance in the third degree, and

sentenced as a second felony offender to ten years’ imprisonment and three years’ post-release

supervision. The trial court denied requests for post-conviction relief, and petitioner appealed to

the Appellate Division, Second Department, which affirmed his conviction. The Court of

Appeals denied petitioner’s application for leave to appeal, and the United States Supreme Court

denied his petition for a writ of certiorari. Thereafter, petitioner filed two applications for writs

of coram nobis with the Appellate Division, both of which were denied. The Court of Appeals

denied petitioner’s requests for leave to appeal.

        The parties’ familiarity with the factual and procedural background of this case is

presumed.

        The magistrate judge recommended that the petition be denied in its entirety. For the

reasons set forth below, the Court agrees with the magistrate judge. Accordingly, the R&R is

adopted as the opinion of the Court and the petition is DENIED.



                                                         1
        Case 7:18-cv-02905-VB-JCM Document 21 Filed 11/04/20 Page 2 of 6




I.      Standard of Review

        A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Parties may raise objections to the magistrate judge’s report and

recommendation, but they must be “specific[,] written,” and submitted within fourteen days after

being served with a copy of the recommended disposition,” Fed. R. Civ. P. 72(b)(2); see also 28

U.S.C. § 636(b)(1), or within seventeen days if the parties are served by mail. See Fed R. Civ. P.

6(d).

        When a party submits a timely objection to a report and recommendation, the district

court reviews de novo those portions of the report and recommendation to which the party

objected. 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3). The district court may

adopt those portions of the recommended ruling to which no timely objections have been made,

provided no clear error is apparent from the face of the record. See Wilds v. United Parcel Serv.,

Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003). The clearly erroneous standard also applies

when a party makes only conclusory or general objections, or simply reiterates their original

arguments. See Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008). As petitioner is

proceeding pro se, this Court “will ‘read [his] supporting papers liberally, and . . . interpret them

to raise the strongest arguments that they suggest.’” Id. (quoting Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir. 1994)). 1

        Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a

petitioner is entitled to habeas corpus relief only if he can show that, in adjudicating his claim on




1
       Unless otherwise indicated, case quotations omit all internal citations, quotation marks,
footnotes, and alterations.
                                                  2
          Case 7:18-cv-02905-VB-JCM Document 21 Filed 11/04/20 Page 3 of 6




the merits, the state court either (i) unreasonably applied, or made a decision contrary to, clearly

established federal law as determined by the Supreme Court, or (ii) unreasonably determined the

facts in light of the evidence presented in the state court proceeding. 28 U.S.C. § 2254(d)(1)–(2).

The state court’s determination of factual issues is presumptively correct, and petitioner has “the

burden of rebutting the presumption of correctness by clear and convincing evidence.” 28

U.S.C. § 2254(e)(1). Moreover, when a state court denies a federal claim on a procedural ground

that is “firmly established and regularly followed” in that state, a federal court may not even

review the claim unless the petitioner shows either cause and prejudice for the failure to comply

with state procedural rules, or that he is actually innocent. Clark v. Perez, 510 F.3d 382, 391 (2d

Cir. 2008). Finally, a petitioner’s unexhausted claims can be denied on their merits under a de

novo standard of review. 28 U.S.C. § 2254(b)(2); see Berghuis v. Thompkins, 560 U.S. 370, 390

(2010).

          Petitioner filed objections to the R&R. (Doc. #20). Those objections restate petitioner’s

original arguments concerning the prosecution’s alleged failure to disclose exculpatory evidence.

Upon de novo review, the Court finds petitioner’s objections to be without merit. The Court has

carefully reviewed the R&R and the underlying record, and finds no error, clear or otherwise.

II.       Petitioner’s Objections

          In his objections to the R&R, petitioner argues, as he did in his petition, that the

prosecutor failed to disclose exculpatory evidence prior to trial, as required by Brady v.

Maryland, 373 U.S. 83 (1963)—specifically, an audiotape of a police transmission confirming he

was in custody, and a letter from the New York State Police Forensic Investigation Center

concerning the results of a DNA analysis. These objections mirror the argument he made in his




                                                    3
       Case 7:18-cv-02905-VB-JCM Document 21 Filed 11/04/20 Page 4 of 6




petition, namely that his state appellate counsel was constitutionally ineffective for failing to

raise the alleged withholding of exculpatory evidence on appeal.

       To succeed on a claim of ineffective assistance of counsel, petitioner must show that (i)

his counsel’s performance “fell below an objective standard of reasonableness,” Strickland v.

Washington, 466 U.S. 668, 687–88 (1984), and (ii) there is a “reasonable probability” that but

for his counsel’s poor performance, the outcome would have been different, id. at 694. Because

the Appellate Division already considered this argument, under AEDPA, petitioner can only

succeed if he demonstrates the Appellate Division’s ruling was “contrary to, or involved an

unreasonable application of, clearly established Federal law” or was based on an “unreasonable

determination of the facts in light of the evidence presented.” 28 U.S.C. § 2254(d)(1)–(2).

       Petitioner cannot meet either prong of the Strickland test.

       First, as Judge McCarthy found, appellate counsel’s representation did not fall below an

objective standard of reasonableness. Counsel’s appellate brief raised twelve separate arguments

on direct appeal, and his decision not to assert prosecutorial misconduct was reasonable because

he considered the argument “’frivolous, slanderous and unethical’ since there was no evidence

supporting this claim in the record.” (R&R at 28) (citing appellate counsel’s affirmation in

opposition to petitioner’s application for a writ of coram nobis).

       Second, petitioner cannot establish he was prejudiced by his counsel’s failure to raise the

Brady issue on appeal. Petitioner’s argument that the post-trial disclosure of a positive DNA

match to his shirt would have altered his trial strategy and emphasized that there had been no

positive DNA match to other pieces of evidence is unconvincing. That there was a positive

DNA match on petitioner’s shirt did not alter the fact that samples taken from the critical pieces

of evidence, the eyeglass case or baseball cap, were inconclusive and could not be compared



                                                  4
       Case 7:18-cv-02905-VB-JCM Document 21 Filed 11/04/20 Page 5 of 6




with any DNA sample. (R&R at 31; Doc. #13-28 at 8, 11). Furthermore, it is unlikely this

evidence would have had any impeachment value against the prosecution’s DNA expert because

petitioner admitted he was wearing the shirt from which the expert obtained a definitive DNA

match. (R&R at 31–32; Doc. #13-65 at 693–94). Similarly, petitioner has not shown additional

DNA testing would have been favorable to him, even if he had retained his own analyst.

       Moreover, with respect to the prosecution’s failure to disclose the audiotape of a police

radio transmission, as Judge McCarthy explained, the belatedly produced audiotape merely

indicated that petitioner was in police custody. (R&R at 9; Doc. #13-28 at 8–9). His claim that

this recording constituted Brady material is conclusory, and petitioner does not explain how its

disclosure would have “undercut the testimony” of two members of the Poughkeepsie Police

Department. (Doc. #20 at 4–5).

       Petitioner has thus failed to demonstrate he was prejudiced by his counsel’s failure to

raise the alleged Brady issue on appeal. As such, petitioner cannot show the Appellate

Division’s decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law,” or was based on an “unreasonable determination of the facts in light of

the evidence presented.” 28 U.S.C. § 2254(d)(1)–(2); see also, People v. Wallace, 158 A.D.3d

827 (2d Dep’t 2018); People v. Wallace, 142 A.D.3d 1192 (2d Dep’t 2016); People v. Wallace,

128 A.D.3d 866 (2d Dep’t 2015).

       Because petitioner made no objection to the other portions of the R&R, the Court has

reviewed those portions for clear error. Finding no error, the Court adopts those portions of the

R&R.




                                                5
       Case 7:18-cv-02905-VB-JCM Document 21 Filed 11/04/20 Page 6 of 6




                                        CONCLUSION

       Accordingly, the Court adopts the R&R as the opinion of the Court, and the petition for a

writ of habeas corpus is DENIED.

       The Clerk is instructed to enter judgment accordingly and close this case.

       As petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d

192, 195 (2d Cir. 2005).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       Chambers will mail a copy of this Memorandum Opinion and Order to petitioner at both

of the following addresses: 2

Mark Wallace
13-A-2565
P.O. Box 1365
Bronx, NY 10451

Mark Wallace
13-A-2565
P.O. Box 1365
Bronx, NY 10461

Dated: November 4, 2020                      SO ORDERED:
       White Plains, NY


                                             ____________________________
                                             Vincent L. Briccetti, U.S.D.J.


2
       By letter dated November 12, 2018, petitioner advised the Court that his new address was
P.O. Box 1365, Bronx, NY 10451, and the Clerk updated petitioner’s address on the docket
accordingly. (Doc. #17). However, the return address noted on petitioner’s objections to the
R&R is P.O. Box 1365, Bronx, NY 10461. Because of the discrepancy in zip codes, the Court
will mail a copy of the Memorandum Opinion and Order to petitioner at both addresses.
                                                6
